Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The scope of Claim 14 is confusing given that the claim has been amended to delete the wording regarding the linear vinyl organosilicon resin, however, the formula corresponding to the linear vinyl organosilicon resin in line 3 has not been indicated as deleted. In light of the amendment to Claim 14 as well as to Claim 11, it appears the formula in line 3 of the claim should be deleted and therefore, it is advised in the next action that this deletion be indicated by striking or lining through the formula in line 3 of Claim 14. Further, in Claim 14, in line 4 (before “the MQ organosilicon…”), “4” has been added to the claim. It is not clear what this “4” refers to.
Claim 24 recites in lines 5-7, “the thermosetting resin composition consists of component (A), component (B), component (C), a filler and a flame retardant” and then recites in lines 37-42, “the thermosetting resin composition is obtained by adding [one or more of the listed additives]”. It is unclear how the resin composition could consist of only components A, B, and C, a filler, and a flame retardant, while also having one or more of the claimed additives.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 17-18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (US 2007/0129502 A1) in view of Chen et al. (WO 2015/169002 A1, using US 2016/0244610 A1 as translation, hereinafter "Chen '002").
Regarding Claims 11 and 14, Kawabe discloses a curable resin composition comprising a polyphenylene ether oligomer and a solvent-soluble polyfunctional vinyl aromatic copolymer (abstract) having structural units derived from monomers each formed of a divinyl aromatic compound (a) and an ethylvinyl aromatic compound (b), having a repeating unit derived from the divinyl aromatic compound (a) of 20 mol % or more, having a mole fraction of structural units having a vinyl group derived from the divinyl aromatic compound (a) and represented by the following formulae (a1) and (a2):

    PNG
    media_image1.png
    109
    309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    304
    media_image2.png
    Greyscale

wherein R13 and R14 each represent an aromatic hydrocarbon group having 6 to 30 carbon atoms. The mole fraction satisfies the expression (a1)/[(a1)+(a2)] ≥ 0.5, having a number average molecular weight (Mn) measured through gel permeation chromatography (GPC) of 600 to 30,000 in polystyrene equivalents, w/Mn) of a weight average molecular weight (Mw) and the number average molecular weight (Mn) of 20.0 or less (para 0018).
Kawabe does not disclose the curable resin composition comprising a vinyl-containing organosilicon resin.
Chen ‘002 discloses a resin composition suitable for a high-frequency circuit substrate, wherein the resin composition comprises a modified polyphenylene ether resin and an MQ organosilicon resin containing unsaturated double bonds (abstract). The MQ organosilicon resin has the following general formula:
(Z1Z2Z3SiO1/2)x(SiO4/2)y
wherein 1≦x≦100, 1≦y≦100, 2≦x+y≦200, 0.01≦x/y≦10, and at least one of Z1, Z2, and Z3
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe in view of Chen ‘002 to produce the curable resin composition of Kawabe further comprising 10-100 parts by weight of the MQ organosilicon resin of Chen ‘002 relative to 100 parts of the polyphenylene ether resin. Doing so would increase the thermal resistance of the cured products of the resin composition.
Kawabe discloses the polyfunctional vinyl aromatic copolymer comprising 2 to 70 wt% with respect to the total amount of the polyfunctional vinyl aromatic copolymer and a polyphenylene ether oligomer (para 0043). Therefore, Kawabe in view of Chen ‘002 discloses amounts of polyfunctional vinyl aromatic copolymer and MQ vinyl organosilicon resin overlapping that claimed (i.e. 100 parts by weight modified polyphenylene ether, 100 parts by weight polyfunctional vinyl aromatic copolymer, and 50 parts by weight MQ vinyl organosilicon resin would be 66 wt% polyfunctional vinyl aromatic copolymer and 33 wt% MQ vinyl organosilicon resin based on the total amount of polyfunctional vinyl aromatic copolymer and MQ vinyl organosilicon resin).
Kawabe further discloses an initiator to be used in an amount of 0.1 to 10 wt % with respect to a total amount of the polyfunctional vinyl aromatic 
Kawabe further discloses the curable resin composition comprises a filler (para 0108) which is inorganic (para 0109).
Kawabe further discloses the curable resin composition comprises a flame retardant (K) wherein the flame retardant is a bromine-containing flame retardant (para 0144). Further, Kawabe discloses the flame retardant (K) in an amount of 0.1 to 95.9 wt% relative to the total amount of the flame retardant (K) and the polyphenylene ether oligomer (paras 0151 and 0154). This disclosure overlaps the claimed amounts (i.e. 100 parts polyphenylene ether, 100 parts polyfunctional vinyl aromatic copolymer, 90 parts vinyl-containing organosilicon resin, and 100 parts fire retardant (K) would be 53 parts by weight fire retardant (K) with respect to 100 parts by weight of polyfunctional vinyl aromatic copolymer and vinyl-containing organosilicon resin).
Kawabe further discloses a curable composite material comprising a substrate such as woven or nonwoven fabrics as claimed (paras 0197-0198), which is impregnated with the resin composition and dried to form a prepreg (para 0201).
Kawabe further discloses a metal foil-clad laminate comprising a prepreg layer and a metal foil layer (para 0204), wherein the metal foils are copper foils (para 0001, 0204).
With respect to the “consisting of” language, it is noted that in addition to the components cited above, Kawabe discloses the use of other components polyphenylene ether (A), thermoplastic resin (C), thermosetting resin (D), inorganic flame retardant (G), flame retardant aid (H), and  layered silicate (J) (Abstract, paras 0021, 0023, 0156, 0169). However, given the broad recitation in the present claims of filler that is an organic filler, polyphenylene ether (A) would correspond to the claimed filler. Thermoplastic resin (C) is not required (paras 0077 and 0143). Thermosetting resin (D) is not required (paras 0084, 0143). The inorganic flame retardant (G) is not required (para 0156) but even if required, would correspond to the claimed halogen-free flame retardant. Flame retardant aid (H) is not required (para 0156 states the component is only preferable). Layered silicate (J) would correspond to the claimed filler (para 0114). Therefore, Kawabe meets the “consisting of” language with respect to the claimed thermosetting composition.
Regarding Claim 17, Kawabe in view of Chen ‘002 discloses all the limitations of the present invention according to Claim 11 above. Kawabe further 

    PNG
    media_image3.png
    123
    316
    media_image3.png
    Greyscale

wherein Q represents a saturated or unsaturated aliphatic hydrocarbon group, an aromatic hydrocarbon group, an aromatic ring condensed to a benzene ring, or a substituted aromatic ring; and n represents an integer of 0 to 4 (para 0019).
Regarding Claim 18, Kawabe in view of Chen ‘002 discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses that the soluble polyfunctional vinyl aromatic copolymer has a structural unit derived from a monovinyl aromatic compound (c) except the ethylvinyl aromatic compound (b) (para 0045).
Kawabe further discloses the number average molecular weight Mn of the soluble polyfunctional vinyl aromatic copolymer is 600 to 10,000 (para 0066).
Kawabe further discloses the soluble polyfunctional vinyl aromatic copolymer has a molecular weight distribution (Mw/Mn
Kawabe further discloses the content of metal ions in the soluble polyfunctional vinyl aromatic copolymer is preferably 500 ppm or less (para 0068).
Regarding Claim 20, Kawabe in view of Chen ‘002 discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the initiator is a radical initiator (para 0110), such as di-t-butyl peroxide; α,α'-bis(t-butylperoxy-m-isopropyl)benzene; 2,5-dimethyl-2,5-di(t-butylperoxy)hexane; dicumyl peroxide; or t-butyl peroxy benzoate (para 0111), which the specification of the present invention disclose as suitable radical initiators having a half-life temperature t1/2 of not less than 130 °C (pg 19, lines 24 – pg 20, line 10).
Regarding Claim 24, Kawabe discloses a curable resin composition comprising a polyphenylene ether oligomer and a solvent-soluble polyfunctional vinyl aromatic copolymer (abstract) having structural units derived from monomers each formed of a divinyl aromatic compound (a) and an ethylvinyl aromatic compound (b), having a repeating unit derived from the divinyl aromatic compound (a) of 20 mol % or more, having a mole fraction of structural units having a vinyl group derived from the divinyl aromatic compound (a) and represented by the following formulae (a1) and (a2):

    PNG
    media_image1.png
    109
    309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    304
    media_image2.png
    Greyscale

wherein R13 and R14 each represent an aromatic hydrocarbon group having 6 to 30 carbon atoms. The mole fraction satisfies the expression (a1)/[(a1)+(a2)] ≥ 0.5, having a number average molecular weight (Mn) measured through gel permeation chromatography (GPC) of 600 to 30,000 in polystyrene equivalents, and having a ratio (Mw/Mn) of a weight average molecular weight (Mw) and the number average molecular weight (Mn) of 20.0 or less (para 0018).
Kawabe does not disclose the curable resin composition comprising a vinyl-containing organosilicon resin.
Chen ‘002 discloses a resin composition suitable for a high-frequency circuit substrate, wherein the resin composition comprises a modified polyphenylene ether resin and an MQ organosilicon resin containing unsaturated double bonds (abstract). The MQ organosilicon resin has the following general formula:
(Z1Z2Z3SiO1/2)x(SiO4/2)y
≦x≦100, 1≦y≦100, 2≦x+y≦200, 0.01≦x/y≦10, and at least one of Z1, Z2, and Z3 is a group containing unsaturated double bond, such as a vinyl group, and the other two are independently selected from the group consisting of substituted or unsubstituted C1-C8 linear chain alkyl group, substituted or unsubstituted C1-C8 branched chain alkyl group and substituted or unsubstituted phenyl (paras 0021-0023). The MQ resin comprises 10-100 parts by weight relative to 100 parts by weight modified polyphenylene ether resin (para 0024) and can increase the thermal resistance of the cured products of the resin system (para 0020).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe in view of Chen ‘002 to produce the curable resin composition of Kawabe further comprising 10-100 parts by weight of the MQ organosilicon resin of Chen ‘002 relative to 100 parts of the polyphenylene ether resin. Doing so would increase the thermal resistance of the cured products of the resin composition.
Kawabe discloses the polyfunctional vinyl aromatic copolymer comprising 2 to 70 wt% with respect to the total amount of the polyfunctional vinyl aromatic copolymer and a polyphenylene ether oligomer (para 0043). Therefore, Kawabe in view of Chen ‘002 discloses amounts of polyfunctional vinyl aromatic copolymer 
Kawabe further discloses an initiator to be used in an amount of 0.1 to 10 wt % with respect to a total amount of the polyfunctional vinyl aromatic copolymer and the polyphenylene ether oligomer (para 0110). This disclosure overlaps the claimed amount.
Kawabe further discloses the curable resin composition comprises a filler (para 0108) which is inorganic (para 0109).
Kawabe further discloses the curable resin composition comprises a flame retardant (K) wherein the flame retardant is a bromine-containing flame retardant (para 0144). Further, Kawabe discloses the flame retardant (K) in an amount of 0.1 to 95.9 wt% relative to the total amount of the flame retardant (K) and the polyphenylene ether oligomer (paras 0151 and 0154). This disclosure overlaps the claimed amounts (i.e. 100 parts polyphenylene ether, 100 parts polyfunctional vinyl aromatic copolymer, 90 parts vinyl-containing organosilicon 
Kawabe further discloses a curable composite material comprising a substrate such as woven or nonwoven fabrics as claimed (paras 0197-0198), which is impregnated with the resin composition and dried to form a prepreg (para 0201).
Kawabe further discloses a metal foil-clad laminate comprising a prepreg layer and a metal foil layer (para 0204), wherein the metal foils are copper foils (para 0001, 0204).
Kawabe further discloses the curable resin composition comprising additive such as an antioxidant, a heat stabilizer, an antistatic agent, a plasticizer (para 0171).
With respect to the “consisting of” language, it is noted that in addition to the components cited above, Kawabe discloses the use of other components polyphenylene ether (A), thermoplastic resin (C), thermosetting resin (D), inorganic flame retardant (G), flame retardant aid (H), and  layered silicate (J) (Abstract, paras 0021, 0023, 0156, 0169). However, given the broad recitation in the present claims of filler that is an organic filler, polyphenylene ether (A) would 
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(d) rejection of record of claim 24 is withdrawn and the 35 USC 103 rejection of record over Kawabe in view of Chen ‘012 is withdrawn. New grounds of rejection are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787  
 
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787